Wilhelm, P. J.,
Arthur R. Ossman and his wife, Eva M. Ossman, presented their petition, praying for permission to adopt Eleanor Winifred Holden, a minor, who was born on April 11, 1918, in- the County of Schuylkill, and obtained an order fixing Sept. 21, 1925, as a time for the hearing on the petition for adoption.
At the time fixed for the hearing, Stella Ossman, the mother and only surviving parent of the minor, as well as Arthur R. Ossman and Eva M. Ossman, the petitioners, appeared and their testimony was taken.
Subsequently it was discovered that the hearing was held within ten days after the presentation of the petition, and as this was not in accordance with the provisions of the act of assembly, an amended petition was filed on Oct. 25, 1925, fixing the time for the hearing on Monday, Nov. 9, 1925, at which time further testimony was taken in support of the petition, and it was established that Arthur R. Ossman and Eva M. Ossman, the adopting parents, are residents of Valley View, Hogins Township, Schuylkill County; that they are desirous of adopting Eleanor Winifred Holden as if she were their natural child, and will perform all the duties of parents toward said child; that Eleanor Winifred Holden was born on April 11, 1918, in Valley View aforesaid, and is now about seven and one-half years of age and is an inmate of the home of the petitioners; that Stella Ossman is the only surviving parent of Eleanor Winifred Holden, and resides at Tower City, in this county; that Eleanor Winifred Holden is an illegitimate child, whose father, Fred. Holden, is now deceased; that Stella Ossman, the mother of the child, is a sister of Arthur R. Ossman, one of the proposed adopting parents.
It was established at the hearing that both of the proposed adopting parents consent and jointly desire to adopt Eleanor Winifred Holden; that the surviving parent of Eleanor Winifred Holden consents to the adoption, and the father of said child is deceased; and no other person appeared to oppose the proposed adoption.
The desirability of the proposed adoption was made out and all of the requirements of the Act of April 4, 1925, P. L. 127, have been complied with.
The court being satisfied that the statements made in the petition are true and that the welfare of Eleanor Winifred Holden, the child proposed to be adopted, will be promoted by such adoption, consent is given that Arthur R. Ossman and Eva M. Ossman, his wife, shall adopt Eleanor Winifred Holden, and that said child shall have all the rights of a -child and heir of such adopting parents and be subject to the duties of such child, and the adopted child shall assume the name of the adopting parents.
From M. M. Burke, Shenandoah, Pa.